Citation Nr: 1131592	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  04-39 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied the Veteran's September 2001 claims for service connection for diabetes mellitus and hypertension.

In an October 2007 decision, the Board denied the Veteran's claims for entitlement to service connection for diabetes mellitus and hypertension.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2008, the Secretary of Veterans Affairs and the Veteran, through his attorney, filed a Joint Motion to vacate the Board's decision and remand the case for further development.  That motion was granted by the Court in November 2008, and the case was returned to the Board for further consideration.

In a May 2009 decision, the Board granted the Veteran's claim for entitlement to service connection for diabetes mellitus, and remanded his claim for entitlement to service connection for hypertension.  The RO effectuated the Board's grant of service connection for diabetes mellitus in a June 2010 rating decision, and assigned a disability rating of 20 percent effective August 22, 2001.  The RO granted service connection for hypertension in a December 2010 rating decision, and assigned a disability rating of 10 percent effective August 22, 2001.


FINDING OF FACT

There is no longer a controversy regarding the benefits sought on appeal as the RO's December 2010 decision to grant service connection for hypertension effectively resolves the claim at issue.



CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board pertaining to service connection for hypertension.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002 
& Supp. 2010); 38 C.F.R. § 20.101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran's August 2001 claims were for entitlement to service connection for diabetes mellitus and hypertension.  As noted above, the RO effectuated the Board's grant of service connection for diabetes mellitus in a June 2010 rating decision, and assigned a disability rating of 20 percent effective August 22, 2001.  The RO granted service connection for hypertension in a December 2010 rating decision, and assigned a disability rating of 10 percent effective August 22, 2001.

For reasons unknown to the Board, the RO sent the Veteran a letter in February 2011 in which it informed him of a new examination scheduled for his "appeal" for entitlement to service connection for hypertension-notwithstanding the fact that the Veteran's claim for service connection for hypertension had previously been granted.

The Veteran nevertheless complied with the scheduling letter and appeared at the examination in March 2011.  The VA examiner noted in his report that "the Veteran showed for his appointment but he was not examined.  He states he did not file for an increase in his service-connected diabetes.  [The Veteran] did not know the reason for his [appointment] today.  He was previously notified that he is SC [service-connected] for DM [diabetes mellitus] and HTN [hypertension]....He did not refuse to have an exam.  Previous C and P [compensation and pension] exam done 1/20/11 opinions were reviewed with the patient and the patient was satisfied with the results.  We also discussed the C and P done for hypertension on SEP 15, 2010 for which it states the following: 'OPINION: Hypertension is related to service.'  Patient is satisfied with the results."  (Emphasis added.)

Following this examination, which, based on the contents of the February 2011 letter was ostensibly for his hypertension, the RO issued a supplemental statement of the case in May 2011 in which it adjudicated the issue of entitlement to an increased evaluation for diabetes mellitus, currently 20 percent disabling.  It continued the Veteran's 20 percent disability rating.

Subsequently, the Veteran's representative issued a Written Brief Presentation in July 2011 in which it briefed the issues of "Evaluation for diabetes, currently rated 20 percent disabling," and "Evaluation for hypertension, currently rated 10 percent disabling."  Later in July 2011, the Veteran's representative issued an Informal Hearing Presentation in which it briefed the issues of "Entitlement to an increased rating for diabetes" and "Entitlement tot [sic] service connection for hypertension."

Notwithstanding the apparent confusion among the RO and the Veteran's representative, the Board finds that the Veteran's own statements to the VA examiner in March 2011 are controlling.  The Veteran has expressly asserted that he is content with the existing grants of service connection for diabetes mellitus and hypertension, and did not file a claim for an increased rating for either of those service-connected disabilities.

The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.

Here, the RO's decision to grant service connection for hypertension has fully resolved the claim at issue, and thus the claim on appeal to the Board is rendered moot.  Therefore, having resolved the Veteran's claim in his favor, there is no longer a question or controversy remaining.  Since the underlying issue is moot, there is no further jurisdiction to act on the claim.  Nor are any exceptions to the mootness doctrine present because the relief sought on appeal, service connection for hypertension, has been accomplished without the need for action by the Board.  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.  See also Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).  Accordingly, his appeal is dismissed.


ORDER

The appeal of service connection for hypertension is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


